The Chancellor
was of opinion that the legacy of twenty-one shares of the stock of the Commercial and Farmers’ National Bank of Baltimore given to Andrew J. Lowndes by. the will of Nathan H. Clark, deceased, lapsed at the death of the said Andrew J. Lowndes, which occurred prior to the death of the testator, and that the said Nathan H. Clark died intestate as to said stock; and further that the complainant should be instructed to pay over and deliver the proceeds arising from the sale of said stock and the dividends that have accrued thereon since the death of Moses Clark, to and among the next of kin of the said Nathan H. Clark, deceased, in the manner prescribed by the statutes of this State in cases of persons dying intestate.
He also considered that the legacy to Elizabeth C. Clark, widow of Moses Clark, deceased, was conditioned only upon her surviving her husband and was subject to no other limitation, and that she was, therefore, entitled to a prorata share based upon all money which had come or would come into . the hands of the executor for distribution among the legatees *310named in the last will and testament of Nathan H. Clark, deceased, after the payment or satisfaction of all specific bequests, whether the same came into his hands for distribution before or since the death of the said Moses Clark.
A decree was entered accordingly, and it was further ordered that the costs of this cause should be paid by the executor out of the funds arising from the sale of the stock of the Commercial and Farmers’ National Bank of Baltimore.